Case 4:19-cv-02378 Document1 Filed on 07/02/19 in TXSD Page G)

United States Courts
Southern District of Texas

. FILED
Voi
TAN WD NGIYEN JUL 02 2019

David J. Bradley, Clerk of Court
OY,

THE UNITED STATES

COMPLAINT
: Noyes
"Daw Living iw tarted Virtes , Cuffency 13 Ubnvted Saks Poilar’
on poper that says FEDERAL RESERVE MTESanl THIS NOE TS
LEGAL TENDER POR ALL DEBTS, PUBLIC AND PRIVATE , av foray
J Krow if 18 printed hy UN Buteas st En gavin ud trurte >:
| However, hate never bean given hget truce ot fe pointed I Wont
“to qcan rai bh we tucf TRL 9 Lillicn .
Her
2 Fe Tian Halted Seles ict ch rior prember of Liniter! Motions
“ton mR oF ive permancat Mon ee § at LIN Secu mh Poaral ,
Thaw. « Sele member LLC named THE GREYUAUEY (toa? with a
“Speeialiaahas Mn peal 26 tate purcharany qed 9 “Jexas .
T want bo Meee SO hdien Eutog Awd on Ua versal frelurahen oF Hunn
Qignts Atte 22 1) )
Reeomt 4 OW zen
On April 10; 2019 1 Aecoridony to https: Mwaw.usas.qrt TF cctn reycher fo become
AWS echzew, ag He low must be 5 years oF Hote het ites cndear whe on above dake.
Towost to become a ih zen at ong tre , Froedam folixe is United States
Roome alli Yandedd ohzep ) ond get tHe Ferdi Tent,
TL Know itis AREAS SET 4 make Oath of Rlegionce pL have 4 pieca of
Case 4:19-cv-02378 Document1 Filed on 07/02/19 in TXSD Page 2 of 2

@

lo el that to ined with ofher people ty VietNow and TD peut
— Compensation he(ere or after tf i i CaM become 1 Cctizen ah @ price OF.

Abo trillien. wp.
Al currencies Le thie Complaint cccn be converted unto USD.

a cm Tan N Navan fasides at A400 Boor Kd , FF 209 ; Houston
TX , 77022

7 declare. nds penalty of ny that Ae 2 rn it Ye and coffect.

 
